

GATES CORPORATION
SUPPLEMENTAL RETIREMENT PLAN
(Amended and Restated Effective March 8, 2018)





--------------------------------------------------------------------------------






GATES CORPORATION SUPPLEMENTAL RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE MARCH 8, 2018)
TABLE OF CONTENTS
PAGE
INTRODUCTION
1


ARTICLE 1. DEFINITIONS
2


1.1
Account
2


1.2
Administrator
2


1.3
Base Salary Deferral Contribution
2


1.4
Beneficiary
2


1.5
Board
2


1.6
Bonus Deferral Contribution
2


1.7
Cash Deferral Elections
2


1.8
Change in Control
2


1.9
Code
2


1.10
Company
2


1.11
Compensation
2


1.12
Director
3


1.13
Director Fee
3


1.14
Director-Fee Deferral Contribution
3


1.15
Disability
3


1.16
Distribution Date
3


1.17
Effective Date
3


1.18
Election Form
4


1.19
Eligible Employee
4


1.20
Employer Contributions
4


1.21
401(k) Plan
4


1.22
Parent Company
4


1.23
Participant
4


1.24
Plan
4


1.25
Plan Year
4


1.26
Regulation or Regulations
4


1.27
RSU
4


1.28
RSU Deferral Contribution
4


1.29
Separation from Service
4


1.30
Specified Date
4


1.31
Trust or Trust Agreement
4


1.32
Trust Fund
5


1.33
Trustee
5








--------------------------------------------------------------------------------





ARTICLE 2. ELIGIBILITY AND PARTICIPATION
5


2.1
Eligible Employees
5


2.2
Directors
5


2.3
Notification of Eligibility
5


2.4
Participation
5


ARTICLE 3. CONTRIBUTIONS
5


3.1
Cash Contributions
5


3.2
Equity Contributions
7


3.3
Employer Contributions
7


3.4
Election of Payment Terms for Contributions
8


3.5
Investment of Account
9


3.6
Vesting of Accounts
10


3.7
Record Keeping
10


3.8
Obligation Limited to Account
10


ARTICLE 4. PAYMENT OF ACCOUNTS
10


4.1
Payment Upon Distribution Event
10


4.2
Administration of Payments
10


4.3
Payment Upon Death
10


4.4
Method of Payment
10


4.5
Designation of Beneficiary
11


4.6
Small Account Distribution
11


4.7
Permitted Acceleration of Payments
11


4.8
Delay of Payments Subject to Code Section 162(m)
11


ARTICLE 5. TRUST AND FUNDING
11


5.1
Participants’ Rights Unsecured
12


5.2
Trust Agreement
12


ARTICLE 6. GENERAL PROVISIONS
12


6.1
No Contract of Employment
12


6.2
Facility of Payment
12


6.3
Withholding Taxes
12


6.4
Nonalienation
12


6.5
Construction
12


6.6
Limitations on Liability
13


6.7
Administrative Expenses
13


ARTICLE 7. AMENDMENT OR TERMINATION
13










--------------------------------------------------------------------------------






GATES CORPORATION SUPPLEMENTAL RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE MARCH 8, 2018)
INTRODUCTION
The Gates Deferred Compensation Plan (the “Plan”) was established by the Board
of Directors of Gates Corporation (“Gates”) effective June 1, 1998, as a means
for providing employer contributions for certain employees who are not accruing
benefits under The Gates Restoration Plan and whose contributions under The
Gates Matchmaker Plan are limited by the application of the dollar limit on
compensation for qualified plan contributions under Internal Revenue Code
Section 401(a)(17).
Effective January 1, 2005, the Plan was amended and restated to reflect the
requirements of Internal Revenue Code Section 409A. The Plan was subsequently
amended and restated effective January 1, 2012 to reflect new contribution
formulas for certain executive Participants and to reflect the transfer of
liabilities and accounts with respect to certain executives who participated in
the Gates Industrial and Automotive segment of Gates’ business from the Tomkins
Industries, Inc. Restoration Plan to the Plan. Also effective January 1, 2012,
the Plan was renamed as “The Gates Corporation Supplemental Retirement Plan.”
Gates then amended and restated the Plan effective June 15, 2017 to accommodate
employee deferrals of base salary and performance-based cash bonus compensation,
and to make certain other clarifying changes, including the removal of
references to the Tomkins Industries, Inc. and Tomkins Restoration Plan
Accounts, as all such Accounts were fully distributed on or before December 31,
2016.
Gates has determined to amend and restate the Plan to accommodate Board of
Director deferrals of Director compensation, including certain equity grants,
and to make certain other clarifying changes. The Plan amendment and restatement
is effective March 8, 2018, and the Plan name will reflect the amendment and
restatement date.
The Plan is intended to constitute a nonqualified unfunded deferred compensation
plan for a select group of management employees or highly compensated employees
under Title I of the Employee Retirement Income Security Act of 1974, as
amended. All benefits payable under the Plan may be paid out of the general
assets of Gates, or, Gates may establish and fund a trust in order to aid in
providing benefits due under the Plan.


1

--------------------------------------------------------------------------------






ARTICLE 1.
DEFINITIONS

1.1
Account means the Account established and maintained for each Participant and
which reflects contributions to the Plan and investment earnings or losses on
such contributions pursuant to Section 3.5. Effective June 15, 2017, an
Employee-Participant’s Account may include Base-Salary Deferral Contributions,
Bonus Deferral Contributions, and Employer Contributions. Effective March 8,
2018, a Director-Participant’s Account may include Director-Fee Deferral
Contributions and RSU Deferral Contributions.


1.2
Administrator means the Compensation Committee of the Board. The Compensation
Committee may designate a management committee to carry out the day-to-day
administration of the Plan, and references to Administrator in this Plan refer
to either the Compensation Committee or such management committee, as
appropriate, per any such delegations. The Administrator’s interpretations,
determinations, regulations and calculations will be final and binding on all
persons concerned.


1.3
Base-Salary Deferral Contribution means the contribution of a specified amount
of an Employee-Participant’s annual base salary.


1.4
Beneficiary means the individual, trust or other recipient to whom a deceased
Participant’s benefits are payable, as provided in Section 4.3.


1.5
Board means the Board of Directors of Parent Company.


1.6
Bonus Deferral Contribution means the contribution of a specified amount of an
Employee-Participant’s performance-based cash bonus.


1.7
Cash Deferral Elections means the election to make a Base-Salary Deferral
Contribution, a Bonus Deferral Contribution, or a Director-Fee Deferral
Contribution.


1.8
Change in Control means a change in the ownership or effective control of Gates
Industrial Corporation plc or in the ownership of a substantial portion of the
assets of such entity, as such terms are defined under Code Section 409A and
controlling Regulations.


1.9
Code means the Internal Revenue Code of 1986, as amended from time to time.


1.10
Company means Gates Corporation, a Delaware corporation, or any predecessor or
successor corporation by merger, purchase, or otherwise.


1.11
Compensation means total cash remuneration paid to an Eligible Employee for
services rendered to the Company (or paid as salary continuation during sick
time, vacation, holiday or other such purposes), determined prior to any
reduction pursuant to Section 3.1, a cafeteria plan as described in Section 125
of the Code, or a qualified transportation fringe under Section 132(f) of the
Code, including base pay, overtime, shift differentials, commissions and bonuses
and excluding all other forms of special pay and differential wage payments (as
defined in Section 3401(h)(2) of the Code). Notwithstanding the foregoing,
Compensation will not include:

(a)
amounts that are excluded from compensation within the meaning of
Section 415(c)(3) of the Code and Section 1.415(c)-(2) of the regulations
thereunder;

(b)
amounts paid after termination of employment (other than amounts paid for the
final payroll period);

(c)
vacation pay in lieu of vacation taken;



2

--------------------------------------------------------------------------------





(d)
accrued vacation paid upon termination or retirement;

(e)
other special awards and payments;

(f)
shares of stock, restricted stock, or restricted stock units;

(g)
stock options, stock appreciation rights, or any other form of equity-based
compensation; and

(h)
signing bonuses.

Where permitted by applicable law, amounts (except cost-of-living differentials)
paid to an Eligible Employee who is employed by a foreign affiliate (as defined
in Code Section 3121(1)) will be included in Compensation, provided such
affiliate has entered into an agreement as specified in Code Section 3121(1)
that covers Eligible Employees residing in that country.

1.12
Director means any non-employee individual who is a member of the Board
receiving compensation for services on the Board.


1.13
Director Fee means the annual cash retainer and any annual chairperson or
committee chairperson fee provided to Directors.


1.14
Director- Fee Deferral Contribution means the contribution of a specified amount
of a Director-Participant’s Director Fees.


1.15
Disability means the Participant is determined by a physician to be totally
disabled because he or she:

(a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months;

(b)
has, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, been receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering employees of the Company or an affiliate of the Company; or

(c)
has been determined to be totally disabled by the Social Security
Administration.


1.16
Distribution Date means the earliest of the following to occur with respect to a
Participant:

(a)
the first day of the month following the Participant’s Disability;

(b)
the first day of the seventh month following the Participant’s Separation from
Service, except on account of death, presumed death, or Disability;

(c)
the first day of the month following the Participant’s death or presumed death;

(d)
a Change in Control; or

(e)
the Participant’s Specified Date.


1.17
Effective Date of this restatement means March 8, 2018. The original effective
date of the Plan was June 1, 1998.



3

--------------------------------------------------------------------------------






1.18
Election Form means an agreement entered into by an Eligible Employee or
Director to defer certain compensation pursuant to the terms of the Plan and the
parameters provided in such form of election.


1.19
Eligible Employee has the meaning set forth in Section 2.1.


1.20
Employer Contributions means the contributions credited to an
Employee-Participant’s Account as provided in Section 3.3.


1.21
401(k) Plan means The Gates Matchmaker Plan, as amended from time to time.


1.22
Parent Company means Gates Industrial Corporation plc, a public limited company
incorporated under the laws of England and Wales, and the indirect parent
company of the Company.


1.23
Participant means an individual who either (i) has an Account in the Plan or
(ii) who has executed an Election Form in accordance with Section 2.4. An
individual will be a Participant until the Participant’s Account has been fully
distributed from the Plan. Participants who are Employees are referred to as
Employee-Participants and Participants who are Directors are referred to as
Director-Participants.


1.24
Plan means the Gates Corporation Supplemental Retirement Plan (Amended and
Restated Effective March 8, 2018) and as amended from time to time.


1.25
Plan Year means the 12-month period beginning on January 1 and ending on
December 31.


1.26
Regulation or Regulations means the rules, regulations, interpretations and
procedures promulgated under the Code, as modified from time to time.


1.27
RSU means any form of restricted share unit award, performance-based or
otherwise, including any dividends thereon, pursuant to the terms of the Gates
Industrial Corporation plc 2018 Omnibus Incentive Plan, which is payable to a
Director in shares upon vesting, that a Director-Participant may elect to defer
into the Plan.


1.28
RSU Deferral Contribution means the contribution of a specified amount of a
Director-Participant’s RSU.


1.29
Separation from Service means the termination of employment or service of the
Participant as an employee or Director of the Company, and includes termination
by way of resignation, removal, death or presumed death, or Disability.
Separation from Service will not include a transfer from the Company to an
affiliate of the Company. Separation from Service will also not include the date
on which a Participant begins an approved leave of absence, whether with or
without pay; provided that, failure to return from such leave of absence on a
timely basis will result in a Separation from Service on the date that is the
earlier of (a) 12 months following the date on which the approved leave began;
or (b) the date on which the Participant was scheduled to return, subject to
mutually approved extensions. In the event of a conflict or an inconsistency
between this definition and the definition of “separation from service” or
similar term provided in Code Section 409A or related Regulations, the
definition of Code Section 409A and related Regulations will govern.


1.30
Specified Date means a date elected by the Participant provided the Participant
specifies a date at least two years from the end of the Plan Year to which the
election relates. The Participant must make the election in accordance with
Section 3.4(a)(1) or 3.4(a)(2), as applicable.


1.31
Trust or Trust Agreement means a trust agreement, amended from time to time,
entered into between the Company and the Trustee to carry out the provisions of
the Plan. The Trust will be a “rabbi trust” established in accordance with
Internal Revenue Service Revenue Procedure 92‑64.



4

--------------------------------------------------------------------------------






1.32
Trust Fund means the cash and other assets held and administered by Trustee
pursuant to the Trust to carry out the provisions of the Plan.


1.33
Trustee means the designated Trustee acting at any time under the Trust.


ARTICLE 2.
ELIGIBILITY AND PARTICIPATION

2.1
ELIGIBLE EMPLOYEES. The Administrator, in its sole discretion, may select from
time to time those employees who are eligible to participate in the Plan with
respect to any Plan Year (an “Eligible Employee”). The Administrator must make
its selection from among employees:

(a)
who have the title of Vice President (or a Vice President equivalent) or above;

(b)
who are eligible to participate in the 401(k) Plan;

(c)
who are not accruing benefits under The Gates Restoration Plan; and

(d)
who, based on the Administrator’s projection for the Plan Year, are expected to
earn Compensation in excess of the dollar limitation on compensation for
qualified plans for the Plan Year under Code Section 401(a)(17).


2.2
DIRECTORS. Directors are eligible to participate in the Plan upon Board
appointment.


2.3
NOTIFICATION OF ELIGIBILITY. Eligible Employees or Directors will be notified of
their eligibility for participation in the Plan either (i) upon commencement of
employment or service, or (ii) as soon as practicable after the Administrator
has made its selection, whichever is applicable, and in no event later than the
second to the last day before the first Plan Year for which the Eligible
Employee or Director is eligible to participate. The Administrator may determine
at any time that an employee who was an Eligible Employee in one or more prior
Plan Years is no longer an Eligible Employee for upcoming Plan Years. In such
event, the Administrator will advise the employee no later than the second to
the last day of the Plan Year that the employee is not an Eligible Employee for
the upcoming Plan Year.


2.4
PARTICIPATION. An individual will participate in the Plan upon completing and
executing an Election Form. An Election Form with an electronic signature will
be treated as “executed,” provided the Participant adopts the contents of the
electronic form as provided therein. As a condition of participation, an
Eligible Employee or a Director may be required by the Administrator to provide
such information as the Administrator may deem necessary to properly administer
the Plan.


ARTICLE 3.
CONTRIBUTIONS

3.1
CASH CONTRIBUTIONS.

(a)
Cash Deferral Elections.

(1)
Base-Salary Deferral Contributions. Each Eligible Employee may make a
Base-Salary Deferral Contribution. Base-Salary Deferral Contributions may not
exceed 80% of the Employee-Participant’s annual base salary for the Plan Year.



5

--------------------------------------------------------------------------------





(2)
Bonus Deferral Contributions. Each Eligible Employee may make a Bonus Deferral
Contribution. Bonus Deferral Contributions may not exceed 80% of the
Employee-Participant’s performance-based cash bonus for the Plan Year.

(3)
Director-Fee Deferral Contributions. Each Director may make a Director -Fee
Deferral Contribution with respect to Director Fees payable on or after July 1,
2018. Director -Fee Deferral Contributions must be at least 20%, and may be up
to 100%, of the Director-Participant’s Director Fee for the Plan Year.

(b)
Election Procedure.

(1)
Election Timing in First Year of Eligiblity.

(A)
Base-Salary Deferral Contributions. An Eligible Employee will have 30 days from
the date such Eligible Employee is notified by the Administrator of such
employee’s eligibility to Participate in the Plan to submit his or her Election
Form for the then-current Plan Year with respect to Base-Salary Deferral
Contributions, but in any event no later than the second to the last day of the
first Plan Year for which the Eligible Employee is first eligible. The election
will be effective as soon as administratively practicable.

(B)
Bonus Deferral Contribution. An Eligible Employee will have 30 days from the
date such Eligible Employee is notified by the Administrator of such employee’s
eligibility to Participate in the Plan to submit his or her Election Form for
the then-current Plan Year with respect to Bonus Deferral Contributions, but in
any event no later than six months before the end of the period in which the
performance-based cash bonus is earned. Employees who become Eligible after such
date, or who deliver the Election Form after such date, will be required to wait
until the following Plan Year to make such an election.

(C)
Director-Fee Deferral Contributions. A Director will have 30 days from the date
such Director is notified by the Administrator of such Director’s eligibility to
Participate in the Plan to submit his or her Election Form for the then-current
Plan Year with respect to Director-Fee Deferral Contributions, but in any event
no later than the second to the last day of the first Plan Year for which the
Director is first eligible. The election will be effective for Director Fees
earned in the next succeeding full calendar quarter following the date the
election is submitted.

(2)
Election Timing for Subsequent Plan Years. After the initial year of
eligibility, Cash Deferral Elections in each subsequent plan year must be made
during the election window provided by the Administrator, but in any event no
later than the day prior to the beginning of the upcoming Plan Year.

(3)
No Evergreen. Participants must affirmatively make a Cash Deferral Election for
each Plan Year by timely submitting an Election Form. If a Participant fails to
make a new Cash Deferral Election for the upcoming Plan Year, the prior Plan
Year’s Cash Deferral Election will not evergreen.

(4)
Irrevocable. Once an Election Form has been submitted, the Cash Deferral
Election submitted via such form will become irrevocable for the upcoming Plan
Year.

(c)
Timing of Contributions. The Administrator will cause the withholding and
corresponding Account contribution of the appropriate amount of a Participant’s
annual base salary, performance-



6

--------------------------------------------------------------------------------





based cash bonus, or Director Fee, as applicable, at the time or times such
amount otherwise would be paid to the Participant. Notwithstanding the
foregoing, if the first compensation payment to a Participant for a Plan Year in
which the Participants has made a withholding election includes payment for
service of a prior Plan year, for administrative ease the new election will
apply to the entire payment.

3.2
EQUITY CONTRIBUTIONS.

(a)
RSU Deferral Contributions. Each Director may make an RSU Deferral Contribution
for RSUs granted after the Effective Date, that would otherwise be payable to
the Director upon vesting, in accordance with the timing and procedural
requirements set forth in Section 3.4. A Director-Participant electing to defer
his or her RSU under the Plan must elect to defer 100% of his or her RSU for the
Plan Year.

(b)
Election Procedure.

(1)
Initial Election Timing. In the Director’s first year of eligibility, a Director
may submit his or her Election Form for the then-current Plan Year with respect
to RSU Deferral Contributions on or before the 30th day after the RSU grant is
made. The election will be effective for a fraction of the RSUs, where the
numerator of such fraction is the number of days from the date of the election
until the date of vesting (but in no event may the numerator be greater than the
denominator), and the denominator of such fraction is the number of days from
the date of grant of the RSUs until the date of vesting.

(2)
Election Timing for Subsequent Plan Years. After the initial year of
eligibility, an election to make a RSU Deferral Contribution in each subsequent
plan year must be made during the election window provided by the Administrator,
but in any event no later than the day prior to the beginning of the upcoming
Plan Year.

(3)
No Evergreen. Participants must affirmatively make an RSU Deferral Contribution
for each Plan Year by timely submitting an Election Form. If a participants
fails to make a new RSU Deferral Contribution election for each RSU grant, a
prior Plan Year’s RSU Deferral Contribution election will not evergreen.

(4)
Irrevocable. Once an Election Form has been submitted, the RSU Deferral
Contribution election will become irrevocable for that grant.

(c)
Timing of Contributions. A Director-Participant’s RSU contribution shall be
credited to his or her Account as soon as administratively practicable after the
date on which the RSU is settled by the Company. Notwithstanding any other
provision, any deferral and subsequent distribution of an RSU hereunder is
conditioned upon the Director-Participant’s vesting in the underlying RSU.


3.3
EMPLOYER CONTRIBUTIONS.

(a)
Amount of Employer Contribution. The Company will credit to an
Employee-Participant’s Account an Employer Contribution for each Plan Year equal
to 6% of the Employee-Participant’s Compensation for the Plan Year that is in
excess of the dollar limit in effect for the Plan Year under Code Section
401(a)(17).

(b)
Timing of Employer Contributions. The Employer Contribution will be credited to
an Employee-Participant’s Account on the last day of the Plan Year. An
Employee-Participant must be employed on the last day of the Plan Year to be
entitled to an Employer Contribution for such Plan Year. Notwithstanding the
foregoing, in the event of a Change in Control, the Company may, in its sole and
absolute discretion, make an Employer Contribution for a partial Plan Year and
may



7

--------------------------------------------------------------------------------





elect to make a 6% Employer Contribution based on the Employee-Participant’s
Compensation prorated to the date of the Change in Control, or based on the
Employee-Participant’s annualized Compensation for the full year.

3.4
ELECTION OF PAYMENT TERMS FOR CONTRIBUTIONS.

(a)
Time of Distribution. Within the timeframe specified by the Administrator, the
Participant must submit an Election Form specifying the time (either a Specified
Date or the first day of the seventh month following Separation from Service) on
which such Participant’s Account should be distributed.

(1)
Employee-Participant. An Employee-Participant may specify only one payment date
for all Base-Salary Deferral Contributions and Bonus Deferral Contributions made
in a single Plan Year. An Employee-Participant may specify only one payment date
for the Employer Contribution made in a single Plan Year. The payment date for
the Base-Salary Deferral Contributions and Bonus Deferral Contributions, on the
one hand, and the payment date for the Employer Contribution, on the other hand,
may be different.

(2)
Director-Participant. A Director-Participant may specify only one payment date
for all Director-Fee Deferral Contributions made in a single Plan Year and one
payment date for all RSU Deferral Contributions made in the same Plan Year. The
payment dates for the Director-Fee Deferral Contributions and the RSU Deferral
Contributions may be different.

(b)
Form of Distribution. Within the time frame specified by the Administrator the
Participant must submit an Election Form specifying the form of distribution for
the Participant’s Account. The Participant may choose either a single lump sum
payment or annual installments over a designated period between two and five
years.

(1)
Employee-Participant. An Employee-Participant may specify only one form of
distribution for all Base-Salary Deferral Contributions and Bonus Deferral
Contributions made in a single Plan Year. An Employee-Participant may specify
only one form of distribution for the Employer Contribution made in a single
Plan Year. The forms of distribution for the Base-Salary Deferral Contributions
and Bonus Deferral Contributions, on the one hand, and the form of distribution
for the Employer Contribution, on the other hand, may be different.

(2)
Director-Participant. A Director-Participant may specify only one form of
distribution for all Director-Fee Deferral Contributions made in a single Plan
Year and one form of distribution for all RSU Deferral Contributions made in the
same Plan Year. The forms of distribution for the Director-Fee Deferral
Contributions and the RSU Deferral Contributions may be different.

(c)
Default Payment Terms. If a Participant fails to properly designate the time or
form of distribution of his or her Account within the timeframe specified by the
Administrator, then the Participant’s Account attributable to that year’s
contributions will be distributed in a single lump sum payment upon the first to
occur of the Participant’s Distribution Date.

(d)
No Evergreen. Participants must affirmatively elect payment terms each Plan
Year. If a Participant does not indicate the timing and form of distribution for
an upcoming Plan year, the default payment terms of subsection (c) above will
apply.



8

--------------------------------------------------------------------------------





(e)
Subsequent Changes to Payment Terms. A Participant may not accelerate the time
or schedule of any payment under the Plan, except as provided in the
Regulations. A Participant may delay a distribution date so long as the
following conditions are satisfied:

(1)
the change must be made no later than 12 months prior to the date of the first
scheduled payment; and

(2)
the first payment must be deferred for a period of at least five years from the
date the payment would otherwise have been made.

If the Participant’s subsequent election does not satisfy the conditions
specified in this subsection, the prior election will be used to determine the
timing and form of payment. Moreover, a subsequent election must satisfy
Section 1.30 as if the subsequent election was made on the date of Participant’s
Election Form. Elections under this subsection will not affect the timing of
distributions made on account of Disability, death or presumed death.

3.5
INVESTMENT OF ACCOUNT.

(a)
The Administrator shall cause cash contributions to be invested in the
appropriate fund as soon as practicable after such contributions are withheld.
RSU Deferral Contributions are not available for Director-Participant investment
direction. Account balances shall remain invested from the date of investment
until the date of payment.

(b)
Prior to January 1, 2012, for each month in a Plan Year, a Participant’s Account
was credited with investment earnings at a rate equal to 1/12 of the rate
published as Moody’s Composite Average Yield on Long-Term Corporate Bonds as of
November of the preceding Plan Year. Such rate was applied to the Participant’s
Account balance as of the first day of the month reduced by any payments made
from the Participant’s Account during the month.

(c)
Effective on and after January 1, 2012 and prior to June 15, 2017, a
Participant’s Account was invested as follows:

(1)
If the Participant had an account in the 40l(k) Plan, such Participant’s Account
was deemed to be invested in accordance with the investment elections in effect
for future contributions under the 401(k) Plan (including any default election
in effect under the terms of the 401(k) Plan) unless and until the Participant
made a different investment election for his or her Account, in accordance with
procedures prescribed by the Administrator.

(2)
If the Participant did not have an account in the 401(k) Plan, such
Participant’s Account was deemed to be invested in accordance with the default
investment election under the terms of the 401(k) Plan unless and until the
Participant made a different investment election for his or her Account, in
accordance with procedures prescribed by the Administrator.

(d)
Effective on and after June 15, 2017, each Employee-Participant may invest his
or her Account in the investments available under the Plan in accordance with
procedures prescribed by the Administrator. In the absence of such election,
such Employee-Participant’s Account will be deemed to be invested in the Plan’s
Money Market fund.

(e)
Effective on and after March 8, 2018, each Director-Participant may invest his
or her Account attributable to his or her Director Fee Deferral Contributions in
the investments available under the Plan in accordance with procedures
prescribed by the Administrator. In the absence of such



9

--------------------------------------------------------------------------------





election, such Director-Participant’s Account will be deemed to be invested in
the Plan’s Money Market fund.

3.6
VESTING OF ACCOUNTS.

(a)
Employee-Participant. An Employee-Participant will be 100% vested in his or her
Account at all times.

(b)
Director-Participant. A Director-Participant will be 100% vested in his or her
Account with respect to Director-Fee Deferral Contributions at all times. A
Director-Participant’s Account attributable to an RSU Deferral Contribution will
become vested in accordance with the terms of the underlying RSU.


3.7
RECORD KEEPING. The Administrator will maintain, or cause to be maintained,
records showing the individual balance of each Participant’s Account. The
Administrator may make available benefit statements reflecting the current
amount in the Participant’s Account to be available and distributed to each
Participant on an ongoing basis.


3.8
OBLIGATION LIMITED TO ACCOUNT. The Company will have no additional obligation to
the Participant under this Plan beyond the amounts credited to the Participant's
Account(s) in accordance with this Article 3.


ARTICLE 4.
PAYMENT OF ACCOUNTS

4.1
PAYMENT UPON DISTRIBUTION EVENT. Except as otherwise provided in this Article 4,
the Participant (or the Participant’s Beneficiary, in the event of the
Participant’s death or presumed death) will be entitled to receive all amounts
credited to his or her Account in accordance with the terms of his or her
elections, payable in accordance with Section 4.2, upon the Participant’s
Distribution Date. Except with respect to RSU Deferral Contributions,
distributions will be made solely in cash.


4.2
ADMINISTRATION OF PAYMENTS. Distribution of a lump sum or the first installment
will be made or commence as soon as is reasonably practical following the
Distribution Date, but in no event later than the last day of the calendar year
of the Distribution Date. Subsequent installments, if any, will be made on the
succeeding anniversary dates of the Distribution Date, or as soon as is
reasonably practicable thereafter, but in no event later than the last day of
the calendar year of the anniversary of the Distribution Date. Where a
distribution is made in the form of installments, the amount of each installment
will be calculated by dividing the Participant’s Account balance, including any
earnings or losses, as of the date of the distribution by the number of
installments remaining. For purposes of Section 409A, each installment payment
will be treated as a separate payment.


4.3
PAYMENT UPON DEATH. In the event of a Participant’s death or presumed death, the
Participant’s Account will be distributed to the Participant’s Beneficiary in a
single lump sum as soon as practicable following the date of death or presumed
death, regardless of the form of benefit elected. Notwithstanding the foregoing,
and except as otherwise provided in Section 4.5, if the Participant’s Account is
being paid in installments, and the Participant dies after payment has begun but
prior to receipt of all remaining installments, the Participant’s Beneficiary
will continue to receive payment at the same time and in the same manner as the
Participant would have received payment. In the event of the Beneficiary’s death
prior to receipt of lump-sum payment or all remaining installments, the payment
will be made to the Beneficiary’s estate in a single lump sum.


4.4
METHOD OF PAYMENT. Payment of a Participant’s Account will be made in accordance
with the method or methods specified in the Participant’s Election Form or
Election Forms.



10

--------------------------------------------------------------------------------






4.5
DESIGNATION OF BENEFICIARY. Each Participant may file with the Administrator a
written designation of one or more persons, trusts or other recipients as the
Beneficiary who will be entitled to receive the Participant’s Account under the
Plan upon the Participant’s death or presumed death. A Participant may, from
time to time, revoke or change a Beneficiary designation without the consent of
any prior Beneficiary by filing a new designation with the Administrator. The
last such designation received by the Administrator will be controlling;
provided however, that no designation, or change or revocation thereof, will be
effective unless received by the Administrator prior to the Participant’s death
or presumed death, and in no event will it be effective as of a date prior to
such receipt. If no such Beneficiary designation is in effect at the time of the
Participant’s death or presumed death, or if no designated Beneficiary survives
the Participant, the Participant’s Account will be paid to the Participant’s
surviving spouse, if any, and otherwise to the estate of the Participant. Any
benefits payable to the estate of the Participant will be paid in a lump sum.


4.6
SMALL ACCOUNT DISTRIBUTION. Notwithstanding anything herein to the contrary, if
the Participant’s total Account attributable to either (i) total Cash Deferral
Elections (and earnings or losses) or (ii) vested RSU Deferral Contributions,
does not exceed $50,000 on the date on which the Participant becomes entitled to
a distribution of his or her Account, such Account will constitute a Small
Account. A Small Account will be paid in a single lump sum regardless of the
Participant’s elections with respect to his or her Cash Deferral Elections
and/or RSU Deferral Contributions (as applicable) under Section 3.4(b).


4.7
PERMITTED ACCELERATION OF PAYMENTS. To the extent permitted by Code Section 409A
and related Regulations and except as otherwise provided in Section 4.2, the
Administrator, in its sole discretion, may commence distribution to the
Participant, the Participant’s Beneficiary or other appropriate payee the
portion of the Participant’s Account authorized for distribution in accordance
with Code Section 409A and related Regulations, including the following:

(a)
de minimis cash-out payments that result in the termination of the entirety of a
Participant’s interest in the Plan, if:

(1)
the payment is made on or before the later of December 31 of the Plan Year in
which occurs the Participant’s Separation from Service or the date that is 2½
months after the Participant’s Separation from Service and

(2)
the payment is not greater than $10,000;

(b)
payment to Participant to pay the Federal Insurance Contributions Act tax
imposed under Code Section 3101 and 3121(v)(2) on compensation deferred under
the Plan, grossed up as permitted under applicable Regulations; and

(c)
on account of all or any portion of the Participant’s benefits under the Plan
becoming taxable to the Participant or Beneficiary prior to actual receipt
because the Plan fails to meet the requirements of Code Section 409A.


4.8
DELAY OF PAYMENTS SUBJECT TO CODE SECTION 162(m). Notwithstanding anything
herein to the contrary, a payment otherwise payable under this Plan will be
delayed if the Company reasonably anticipates that the Company’s deduction with
respect to such payment otherwise would be eliminated or limited by application
of Code Section 162(m). In the event of such delay in payment, actual payment
will be made at the earliest date the Company anticipates that the deduction of
the payment amount will not be limited or eliminated by the application of Code
Section 162(m), or upon the Participant’s Distribution Date, if sooner.


ARTICLE 5.
TRUST AND FUNDING


11

--------------------------------------------------------------------------------






5.1
PARTICIPANTS’ RIGHTS UNSECURED. The right of the Participant or his or her
Beneficiary to receive a distribution hereunder will be an unsecured claim
against the general assets of the Company, and neither the Participant nor his
or her Beneficiary will have any rights in or against any amount credited to his
or her Account or any other specific assets of the Company, except as otherwise
provided in the Trust. Nothing contained in the Plan, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind or a fiduciary relationship between the Plan and the Company or any other
person.


5.2
TRUST AGREEMENT. The Company may establish a Trust for the purpose of retaining
assets set aside by the Company pursuant to the Trust Agreement for payment of
all or a portion of the amounts payable pursuant to the Plan. Any benefits not
paid from the Trust will be paid solely from the Company’s general funds, and
any benefits paid from the Trust will be credited against the Company’s
liability to the Participants under the Plan. No special or separate fund, other
than the Trust Agreement, will be established and no other segregation of assets
will be made to assure the payment of any benefits hereunder. All Trust Funds
will be subject to the claims of general creditors of the Company in the event
the Company is insolvent (as that term is defined in the Trust Agreement). The
obligations of the Company to pay benefits under the Plan constitute an
unfunded, unsecured promise to pay and Participants will have no greater rights
than general creditors of the Company. Trust assets will not, at any time, be
located outside of the United States or be transferred outside of the United
States, whether or not such assets are available to satisfy claims of general
creditors.


ARTICLE 6.
GENERAL PROVISIONS

6.1
NO CONTRACT OF EMPLOYMENT. The establishment of the Plan will not be construed
as conferring any legal rights upon any person for a continuation of employment,
nor will it interfere with the rights of the Company to discharge any person and
to treat any person without regard to the effect which such treatment might have
upon the person as a Participant of the Plan.


6.2
FACILITY OF PAYMENT. In the event that the Administrator will find that a
Participant is unable to care for the Participant’s affairs because of illness
or accident, the Administrator may direct that any benefit payment due the
Participant, unless claim will have been made therefor by a duly appointed legal
representative, be paid to the Participant’s spouse, a child, a parent or other
blood relative, or to a person with whom the Participant resides, and any such
payment so made will be a complete discharge of the liabilities of the Plan
therefor.


6.3
WITHHOLDING TAXES. The Administrator will have the right to cause deductions
from each payment to be made under the Plan for any required withholding taxes.
In the event employment tax liability is assessed on amounts paid or payable
under this Plan, the Administrator will have the right to cause deductions from
the payment or from the Participant’s other Compensation any required employee
portion of the employment tax liability.


6.4
NONALIENATION. Subject to any applicable law, no benefit under the Plan will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so will be void, nor will
any such benefit be in any manner liable for or subject to garnishment,
attachment, execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant or any liability for
alimony or other payments for the support of a spouse or former spouse, or for
any other relative of any Participant.


6.5
CONSTRUCTION. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees. Except to the extent superseded by federal law, all rights hereunder
will be governed by and construed in accordance with the laws of the State of
Colorado. The Plan will be construed to effectuate its purpose and the Company’s
intent that the Plan be



12

--------------------------------------------------------------------------------





exempt from the Employee Retirement Income Security Act of 1974, as amended and
that amounts deferred hereunder not be subject to federal income tax until
distributed.
Except as otherwise provided by law, any action to enforce a right or obligation
hereunder will be brought in a court of competent jurisdiction in the City of
Denver and State of Colorado.
The Plan is intended to comply with Code Section 409A and will be administered
to conform to the requirements of Code Section 409A and controlling Treasury
Regulations. If any term, provision or operation of the Plan will violate Code
Section 409A, the Administrator will construe the Plan as if it did not contain
the offending term or provision or did not permit the offending operation and
the remaining provisions of the Plan will not be affected thereby.

6.6
LIMITATIONS ON LIABILITY. Notwithstanding any of the preceding provisions of the
Plan, neither Company, any affiliate of the Company, nor any individual acting
as employee or agent of the Company will be liable to any Participant, former
Participant or other person for any claim, loss, liability or expense incurred
in connection with the Plan. Neither the Company, any affiliate of the Company,
nor the Administrator undertakes any responsibility to any Participant for the
tax consequences of a particular Participant’s election to defer Compensation
under this Plan.


6.7
ADMINISTRATIVE EXPENSES. All expenses of administering this Plan will be paid by
the Company and no part of the expenses or taxes on the Company or an affiliate
of the Company will be charged against any Participant’s Account or any benefits
distributed under the Plan.


ARTICLE 7.
AMENDMENT OR TERMINATION
The Company reserves the right to modify or to amend, in whole or in part, or to
terminate this Plan any time by action of its Board, taken at a meeting held
either in person or by telephone or other electronic means, or by unanimous
written consent in lieu of a meeting. In addition, the Administrator may approve
amendments provided such amendments:
(a)
are required because of statute, regulations, or rulings of a judicial body;

(b)
are considered desirable design changes as a result of statute, regulations, or
rulings of a judicial body provided such amendments do not significantly
increase the cost of the Plan or significantly affect benefit levels under the
Plan;

(c)
are considered necessary or desirable to facilitate the administration of the
Plan, provided such amendments do not significantly increase the cost of the
Plan or significantly affect benefit levels under the Plan; or

(d)
are considered desirable, provided such design amendments do not significantly
increase the cost of the Plan or significantly affect benefit levels under the
Plan.

However, no modification, amendment or termination of the Plan will adversely
affect the right of any Participant to receive the benefits granted under the
Plan by the Company in respect to such Participant as of the date of
modification, amendment or termination. Notwithstanding the foregoing, no
amendment may accelerate the time or schedule of any payment under the Plan
unless such change is permitted under Code Section 409A, or any guidance or
regulations issued thereunder.




13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF,
GATES CORPORATION
By:
 
Its:
 
Date:
 





